Citation Nr: 9934883	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased evaluation for status post 
shell fragment wound of the left palm with left ulnar sensory 
neuropathy, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for status post 
fragment wound of the left leg with left lateral cutaneous 
nerve injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his sister and a friend


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965 and from June 1965 to July 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied increased ratings for 
PTSD, evaluated as 50 percent disabling, status post shell 
fragment wound of the left palm with left ulnar sensory 
neuropathy, evaluated as 10 percent disabling, and status 
post shell fragment wound of the left leg with left lateral 
cutaneous nerve injury, evaluated as 10 percent disabling.  
The RO also denied entitlement to a total disability rating 
based individual unemployability due to service-connected 
disability.  The veteran, his sister and a friend testified 
at a personal hearing at the RO in July 1992.  By rating 
action in October 1992, the RO granted a 30 percent 
evaluation for status post shell fragment wound of the left 
palm, effective from October 1990, on the basis of the 
Hearing Officer's determination.  

In November 1995, the veteran appointed Disabled American 
Veterans as his representative following notification from 
Ronald G. McNeil that he could no longer act as the veteran's 
representative.

The Board notes that by rating action in September 1995, the 
RO assigned a 100 percent evaluation for PTSD under 38 C.F.R. 
§ 4.29 from July 1995.  By letter dated in October 1995, the 
RO notified the appellant that the award of 100 percent for 
PTSD was effective from August 1, 1995 through September 30, 
1995.  

In October 1997, the Board remanded the instant claims for 
further development.  By rating decision of October 1998, the 
RO increased the veteran's evaluation for PTSD from 
50 percent to 70 percent, effective October 1990.  The 
evaluations for status post shell fragment wound of the left 
palm with left ulnar sensory neuropathy, evaluated as 30 
percent disabling, and status post shell fragment wound of 
the left leg with left lateral cutaneous nerve injury, 
evaluated as 10 percent disabling, were confirmed and 
continued.  Entitlement to a total disability rating based 
individual unemployability (TDIU) was granted effective 
October 1990.  The TDIU claim is no longer in appellate 
status and is not reflected on the front page of this 
decision.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of hospitalization, 
virtual isolation from the community, fear of crowds, 
flashbacks, and chronic suicidal ideation.  

2.  The veteran is totally disabled as a result of his PTSD.  


CONCLUSION OF LAW

A total schedular evaluation for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the veteran's 
PTSD is more severe than the current evaluation reflects.  
They maintain that the veteran's PTSD severity supports no 
less than a schedular 100 percent rating for that disability 
alone.  

At the outset, it is important to determine if the veteran 
has established a well-grounded claim for an increased 
evaluation for PTSD, that is, one that is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
evaluation is a well-grounded claim if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service-connected PTSD is more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.

Having satisfied this burden, VA has a duty to assist in the 
development of facts pertinent to this claim.  The Board is 
satisfied that all relevant facts in this case have been 
properly developed.  The veteran provided personal hearing 
testimony before a hearing officer at the RO in July 1992.  
Additionally, he has undergone VA examinations and was 
hospitalized from June 1995 to September 1995.  In 
October 1997, the Board remanded the instant claim for 
further development, to include obtaining private treatment 
records and further examination by VA.  The RO attempted to 
obtain private treatment records from Steven P. Schmidt, 
D.O., on two occasions, to no avail.  The veteran underwent 
VA psychiatric examination in September 1998.  The record is 
complete, there is no further duty to assist in the 
development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD rated under the provisions 
of Diagnostic Code 9411.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Service connection was 
established for PTSD by rating decision of December 1986.  A 
30 percent evaluation was assigned, effective May 1986, his 
rating was increased to 50 percent, effective September 1988.  
The veteran was hospitalized for his PTSD from July 1995 to 
September 1995 and he was granted a temporary total 
disability rating for hospitalization, pursuant to 38 C.F.R. 
§ 4.29.  Effective October 1, 1995, his rating was returned 
to 50 percent, the pre-hospitalization rate.  By rating 
decision of October 1998, the veteran's evaluation for PTSD 
was increased to 70 percent, effective October 1990.  The 
70 percent evaluation is still in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  

In July 1991, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the last time the 
veteran worked was a year prior to the examination.  At that 
time, he worked as a cook for two months.  He related that he 
had several jobs since service, but could not keep any of 
them more than a few months.  At the time of the examination, 
he was not in psychiatric treatment.  Besides his multiple 
physical problems, the veteran complained of restless sleep 
with nightmares.  He stated that he woke up once a month in 
cold sweats.  He also stated that loud noises provoked 
flashbacks.  He had a short temper, feelings of nervousness, 
and the need to always be alert and on guard.  He related a 
history of heavy drinking, complicated by shakes and 
blackouts.  According to the veteran, he stopped drinking two 
months prior to the examination because of liver problems.  
Mental status examination revealed the veteran to be relevant 
and coherent.  He denied hallucinations and persecutions.  He 
was mildly depressed.  He was oriented and his memory was 
intact.  Insight and judgment were fair.  The diagnoses were 
PTSD and history of alcohol abuse.  

In July 1992, the veteran provided personal hearing testimony 
before a hearing officer at the RO.  His sister and a friend 
also testified on his behalf.  He testified that he had 
flashbacks, problems socializing with others, conflicts with 
law enforcement, problems with dark rooms, and he was 
uncomfortable with having people behind him.  He stated that 
he first had contact with VA in 1984.  He related guilt 
feelings about Vietnam, problems with concentration and 
memory deficits.  He stated that he had only one friend, who 
accompanied him to the hearing.  His sister testified that 
prior to service, the veteran had some adolescent problems 
which resolved prior to going into the service.  Since 
Vietnam, she related that the veteran did not have a social 
life, sat in the house, and required noise and lights on at 
all times.  His friend related that the veteran only shared 
his Vietnam experiences with a few persons and on one 
occasion, the veteran ran for statewide political office.  

In July 1992, the veteran underwent VA psychiatric 
examination.  The veteran related that he had not held a job 
since 1986.  He also indicated that he was unable to keep a 
job for more than a few months at a time.  He was not in 
psychiatric treatment at the time of the examination because, 
according to the veteran, he had difficulty using 
transportation to the clinic.  Besides his physical symptoms, 
the veteran complained of restless sleep, nightmares, two to 
three times per week, flashbacks when around wooded areas and 
overeating when he was nervous.  He stated he had a bad 
temper and he related that he was violent at times.  He felt 
depressed and stated that he experienced guilt feelings.  He 
stayed to himself and described himself as antisocial.  He 
indicated that he had only one friend.  Mental status 
examination revealed the veteran to be relevant and coherent.  
He denied hallucinations and no frank persecutions were 
elicited.  He was tense and depressed.  He was oriented but 
showed some memory lapses.  Insight and judgment were fair.  
The diagnosis was PTSD, chronic, moderately severe, 
aggravated by physical conditions.  

The veteran was hospitalized by VA from July 1995 to 
September 1995.  He was admitted for inpatient treatment of 
his PTSD.  Presenting problems included anxiety, depression, 
isolation, sexual dysfunction and problems with interpersonal 
relationships.  He further stated that he was having problems 
with daily intrusive memories of war experiences, distress at 
reminders of war experiences, avoidance of reminders of war 
experiences, detachment and withdrawal from others, 
restricted affect, sleep disturbances, and severe problems 
with irritability and anger.  He related that he last worked 
in 1989 for three months.  He reported a history of alcohol 
abuse as self medicating, vacillating between daily and 
episodic drinking.  He related that he had never been treated 
for substance abuse.  His treatment goals were to reduce 
intrusive memories, to process unresolved grief, process 
survivor's guilt, develop and improve anger-stress management 
strategies, to improve social interaction and to reduce 
social isolation.  He participated in group therapy three 
times a week and individual therapy at least once per week.  
The examiner related that the veteran made progress on some 
of his treatment goals.  He began closure with regard to the 
death of some of his comrades.  He discussed combat 
experiences and related feelings freely in therapy.  The 
frequency and intensity of his nightmares and intrusive 
thoughts decreased somewhat.  He displayed less irritability 
and he practiced anger management techniques with minimal 
success.  He reduced his social isolation by participating in 
recreational activities and informal social activities on the 
ward.  During his hospitalization, he was elected to 
sergeant-at-arms in the patient government, but performed the 
associated duties poorly because of his problems with anger 
management.  He denied suicidal and homicidal ideation and 
there were no psychotic features.  The pertinent discharge 
diagnoses were PTSD and alcohol dependence in early 
remission.  He was scheduled for participation in the 
Martinsburg, West Virginia VA Hospital inpatient PTSD program 
and follow-up with the Vet Center.  

The veteran underwent a VA psychiatric examination in 
December 1995.  He complained of sleep disturbance and 
nightmares two to three nights per week with frequent 
flashbacks.  He related that he overate when upset and drank 
in an effort to sleep.  He stated that he was nervous in 
crowds and had no friends.  He stated he had a bad temper and 
was arrested for assault and battery.  He said he killed a 
friend by accident and that he had guilt feelings.  He was 
unable to have anyone behind him.  Mental status examination 
revealed the veteran to be markedly tense.  He gave relevant 
short answers to questions and was coherent.  There were no 
psychotic symptoms elicited.  Affect was depressed with guilt 
feelings.  He exhibited helplessness and did not believe that 
he had any future.  He was oriented but had memory defects.  
Insight and judgment were fair.  The diagnosis was PTSD.  His 
global assessment of functioning (GAF) was 40.  

Pursuant to the Board's October 1997 remand, the veteran 
underwent a September 1998 VA psychiatric examination.  The 
examiner related that the veteran began to have symptoms of 
PTSD while on active duty.  The veteran gave a long history 
of recurrent nightmares, waking up two to three times per 
week after dreaming of people who were blown up.  He 
described marked distress with sweating, shortness of breath, 
and anxiety attacks associated with his memories or 
reexposure to reminders of these episodes.  He occasionally 
experienced flashbacks, but not as often as the nightmares.  
He related a fear of crowds and preferred to not go out of 
the house.  He always felt detached and separated from others 
and was never able to maintain relationships due to his 
irritability and difficulty getting along with others.  He 
described symptoms of persistent arousal with chronic trouble 
sleeping, awakening every day between 2:00 to 3:00 a.m.  He 
reported decreased ability to concentrate and difficulty with 
memory.  Mental status examination revealed the veteran did 
not have any psychomotor agitation or retardation.  He held 
direct eye contact throughout the interview and was 
cooperative.  He described his mood as "sad."  His affect 
was slightly restricted, but appropriate to content.  He 
related suicidal ideation with no plan or intent at the time 
of the examination.  He denied homicidal ideation, plan, or 
intent.  He reported hearing voices, which most often told 
him supportive things.  However, his mother's voice 
repetitively told him he was not the son she bore.  There was 
some derogatory content to some of the voices he heard.  He 
denied any command hallucination, paranoia, delusions or 
ideas reference.  His thought processes were goal directed 
without loosening of associations, circumstantiality, or 
tangentiality.  The examiner stated that the veteran had 
problems with PTSD, alcohol abuse and seizure disorder.  The 
pertinent diagnoses were PTSD, chronic, recurrent; alcohol 
dependence, chronic; and panic disorder with agoraphobia.  
His GAF was 30 with chronic suicidal ideation.  

Effective November 7, 1996, PTSD is to be rated under new 
criteria to be codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).  

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  Primarily, it was rated on the basis of the 
degree to which psychoneurotic symptoms impaired the 
veteran's ability to establish or maintain effective 
relationships with people, and the degree to which they 
impaired his industrial ability by affecting his reliability, 
flexibility and efficiency.  If there was "severe" 
industrial impairment, a 70 percent rating was warranted.  
When the symptomatology resulted in virtual isolation in the 
community, or the symptoms were totally incapacitating and 
bordered on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, a total rating was warranted.  A total 
rating was also warranted if the veteran was demonstrably 
unable to obtain or retain employment.  See also 38 C.F.R. § 
4.129 (1995); Johnson v. Brown, 7 Vet. App. 95 (1994).  

Under the new criteria, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms such as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  The highest available rating, 100 
percent, is warranted where the disorder is manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  

The revisions to the rating schedule pertaining to mental 
disorders also included the removal of paragraph (c) of 
38 C.F.R. § 4.16.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The veteran's claim for PTSD was initially 
filed in September 1995.  The law evaluating mental disorders 
was changed in November 1996.  Therefore, it is necessary 
that the Board evaluate the veteran's claim under both the 
old and new criteria.  

It is important to note that the RO has reviewed the claim 
under both criteria and the veteran has been given adequate 
notice and the opportunity to submit evidence or argument on 
the question.  The veteran has also been provided a Statement 
of the Case (SOC) which provided the veteran with the 
regulatory requirements.  The Board finds that there is no 
prejudice to the veteran in the final adjudication of this 
claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

A review of the evidence of record reveals that the veteran's 
PTSD symptomatology is at least severe in degree.  He 
reported flashbacks and nightmares two to three times per 
week.  He also has been hospitalized for PTSD in 1995.  
Although he discussed combat experiences and displayed less 
irritability during hospitalization, he had minimal success 
with anger management techniques.  Specifically, he was 
elected sergeant-at-arms in the patient government, but 
performed his duties poorly because of his problems with 
anger management.  His GAF score has been evaluated between 
30 and 40.  These levels of functioning on the GAF scale 
relate from serious symptoms (30) resulting in behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
suicidal preoccupation or stays in bed all day; no job, home, 
or friends) to serious impairment in reality testing or 
communication (40), (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
and mood (e.g. depressed man avoids friends, neglects family, 
and inability to work).  He related fear of crowds, and most 
importantly, he has been described as a loner with only one 
friend.  His inability to maintain relationships and 
isolation are a result of his irritability.  This is borne 
out in his medical records and was noted on a consistent 
basis from 1991 to 1998.  

The veteran also related suicidal ideation and experienced 
hearing voices.  During his most recent examination in 
September 1998, the examiner indicated that the veteran's 
PTSD was chronic and recurrent and he also had panic disorder 
with agoraphobia.  He also has not worked in a number of 
years.  The Court has found that the Secretary's 
interpretation of the total rating for PTSD under the old 
criteria is that the three prongs for a 100 percent rating 
are each independent bases for awarding a 100 percent rating 
and that this interpretation is reasonable.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  In other words, if the 
veteran's symptomatology results in virtual isolation in the 
community, he is entitled to a 100 percent rating regardless 
of whether the other prongs have been satisfied.  That, in 
the Board's view, has been demonstrated here.  Although it is 
not clear that the veteran's inability to retain or obtain 
employment is based only on his PTSD, given the conclusion 
that the veteran is virtually isolated within his community 
due to his PTSD, the criteria for a 100 percent schedular 
rating are met. 


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  


REMAND

The veteran and his representative contend, in essence, that 
status post shell fragment wound of the left palm with left 
ulnar sensory neuropathy and status post fragment wound of 
the left leg with left lateral cutaneous nerve injury are 
more severe than the current evaluations reflect.  The Board 
remanded the instant claim in October 1997, for, amongst 
other issues, further evaluation of the two aforementioned 
disabilities.  Pursuant to the Board's remand, the RO was 
instructed to obtain the veteran's VA vocational 
rehabilitation folder and to obtain his private medical 
records from 1986 to 1991.  The RO attempted to obtain the 
private records, contacting the veteran on two occasions for 
release of information forms, to no avail.  However, there is 
no indication in the claims folder that an attempt was made 
to obtain the veteran's VA vocational rehabilitation folder.  
The veteran was scheduled for a neurology examination in an 
effort that the evaluation of the claimed disability be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The veteran was to be afforded a neurology 
examination which was to render an opinion as to whether or 
not there were any through-and-through wounds and if so, the 
entry and exit wound and the muscle(s) and/or nerve(s) 
injured thereby.  The examiner was to state whether or not 
the veteran had at least moderate incomplete paralysis, and 
if not, whether the nerve involvement was wholly sensory.  
Finally, color photographs of each scar was to be taken and 
attached to the examination report.  The veteran underwent VA 
examination in October 1998.  However, the examiner did not 
answer the questions regarding whether there was a through-
and-through wound, the degree of paralysis, and whether the 
nerve involvement was wholly sensory, nor were color 
photographs submitted.  Further, there was no attempt to 
obtain the veteran's vocational rehabilitation folder.  The 
Court has held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Since the RO did not comply with the remand 
order, the RO must attempt to obtain this information and the 
veteran must be examined again in accordance with the Board's 
action.  

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain the VA 
vocational rehabilitation folder 
pertaining to the veteran and associate 
it with the claims file.

2.  The veteran should also be afforded a 
special VA neurologic examination to 
determine the nature and extent of his 
shell fragment wounds of the left palm 
and left leg.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed. The 
examiner should render an opinion whether 
there were any through-and-through wounds 
and if so the entry and exit wound and 
the muscle(s) and/or nerve(s) injured 
thereby.  The examiner should be 
furnished the criteria of Diagnostic 
Codes 8516 and 8522 and he/she should 
report any ulnar and superficial peroneal 
nerve paralysis in relationship to these 
codes.  If the veteran does not have at 
least moderate incomplete paralysis of 
the superficial peroneal nerve under 
Diagnostic Code 8522 then the examiner 
should state if the involvement of the 
nerve is wholly sensory.  The examiner 
should describe in detail each scar found 
on the left hand and left leg.  For each 
scar found, the examiner should indicate 
whether it is a residual of the service-
connected shell fragment wound of the 
left hand or left leg.  Color photographs 
of each scar should be taken and attached 
to the examination report.  In addition, 
the examiner should indicate whether each 
scar is poorly nourished with repeated 
ulceration, is tender and painful on 
objective demonstration and whether each 
scar causes limitation of function.  The 
examiner should comment upon the effects 
of the veteran's service-connected left 
hand and left leg disabilities on 
ordinary activity and on how each of the 
disabilities impairs him functionally.  
The examiner should evaluate and describe 
in detail the effect of the veteran's 
service-connected shell fragment wound of 
the left hand and left leg on his 
industrial capability.  

3  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

